DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Joshua B. Goldberg on February 15, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A display panel, comprising a plurality of pixel defining units, each of the plurality of pixel defining units has a pixel hole for arranging a sub-pixel, and a first guide groove section connecting to the pixel hole, and the first guide groove sections corresponding 
the display panel further comprising a plurality of second guide grooves, each of which is separated from the pixel hole and communicates two adjacent first guide grooves,
wherein at least two of the second guide grooves are provided in an array unit, and the at least two of the second guide grooves are mutually crossed and communicated;
the array unit is a closed region enclosed by the pixel holes of at least three adjacent pixel defining units and the first guide grooves corresponding to the pixel holes,
chamfers are formed at communication points ofeach second guide groove andeach first guide groove, and
chamfers are formed at points ofevery two crossed and communicated second guide grooves.

Claim 8 (Currently Amended).
The display panel according to claim 1, wherein for either ofevery two second guide grooves crossed and communicated with each other, a first opening at a communication point with the first guide groove is larger than a second opening at a cross and communication point with the other second guide groove, and a cross section of the two second guidegrooves perpendicular to an opening of the pixel hole gradually tapers from the first opening to the second opening.

The display panel according to claim 1, whereineach second guide groove has a width not less than 1/3 of a distance between adjacent hole walls of two adjacent pixel holes, andeach second guide groove has a width not greater than 2/3 of the distance between the adjacent hole walls of the two adjacent pixel holes.

Claim 12 (Cancelled).

Specification
Examiner acknowledges the amendment to the title filed on January 18, 2022. The objection to specification in previous Office Action filed on October 15, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 4 filed on January 18, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on October 15, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1-5, 8, 11, and 13 are allowed.
Note: “separated from” in line 7 is interpreted as “spaced apart from.”

The following is an examiner’s statement of reasons for allowance:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIA L CROSS/           Examiner, Art Unit 2892